UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7798



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SEAN JERVITT HOPKINS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(8:99-cr-00224)


Submitted:   March 29, 2007                 Decided:   April 4, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sean Jervitt Hopkins, Appellant Pro Se. Ranganath Manthripragada,
Assistant United States Attorney, Ronald Jay Tenpas, James Marton
Trusty, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sean Jervitt Hopkins appeals the district court’s order

denying his motion for production of transcripts at government

expense. We have reviewed the record and find no reversible error.

Accordingly, we affirm. We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -